DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Mizugaki Patent Application Publication No.: (US 2008/0232297 A1) hereinafter referred as Mizugaki, in view of Hunter Patent Application Publication No.: (US 2013/0282438 A1) hereinafter referred as Hunter.
For claim 1, Mizugaki teaches a communication system for managing hyper-local communication boundaries and associated communications, the system comprising:
 at least one processor operatively connected to a memory (see figure 4);
 a positioning component, executed by the at least one processor, configured to establish positioning for a communication device associated with a user (paragraph [0033], lines 1-8);
 a network boundary component, executed by the at least one processor, configured to define a plurality of communication boundaries having a respective physical location for respective ones of a plurality of communication networks (paragraph [0038], lines 1-5); 
 a communication controller component, executed by the at least one processor, configured to:
 establish an association between a device location and at least a respective one of the plurality of communication boundaries (paragraph [0132], lines 11-18). However, Mizugaki disclose all the subject matter of the claimed invention with the exemption of the permit access to a hyper-local communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and prevent access to the hyper-local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries as recited in claim 1.
Hunter  from the same or analogous art teaches the permit access to a hyper-local (e.g.,10 venue, sports arena, library, classroom, vendor, coffee shop, store, gym, etc.) communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries (paragraph [0005], lines 1-30); and
(paragraph [0078], lines 1-27).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the permit access to a hyper-local communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and prevent access to the hyper-local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries as taught by Hunter  into the node location  system of Mizugaki.   
The permit access to a hyper-local communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and prevent access to the hyper-local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries can be modify/implemented by combining the permit access to a hyper-local communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and prevent access to the hyper-local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the permission of the communication within the communication range that allows the device to communicate in proximity transmitting information becoming the method more efficient and reliable.  
For claim 2, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the dynamic communication interface configured to display a user interface on a respective device, wherein the UI dynamically adjusts communication functions and displays based on permitted access to respective ones of the hyper- local communication networks as recited in claim 2.
Hunter from the same or analogous art teaches the dynamic communication interface configured to display a user interface on a respective device, wherein the UI dynamically adjusts communication functions and displays based on permitted access to respective ones of the hyper- (paragraph [0062], lines 1-23).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the dynamic communication interface configured to display a user interface on a respective device, wherein the UI dynamically adjusts communication functions and displays based on permitted access to respective ones of the hyper- local communication networks as taught by Hunter into the node location system of Mizugaki.   
The dynamic communication interface configured to display a user interface on a respective device, wherein the UI dynamically adjusts communication functions and displays based on permitted access to respective ones of the hyper- local communication networks can be modify/implemented by combining the dynamic communication interface configured to display a user interface on a respective device, wherein the UI dynamically adjusts communication functions and displays based on permitted access to respective ones of the hyper- local communication networks with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the use the dynamic communication interface configured to display a user interface on a respective device, dynamically adjusting the communication functions and displays based on permitted access becoming more efficient and reliable for a better communication.
For claim 3, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the network boundary component is further configured to establish a respective physical boundary for a communication network based on a location of a venue or institution as recited in claim 3.
Hunter from the same or analogous art teaches the network boundary component is further configured to establish a respective physical boundary for a communication network based on a location of a venue or institution (paragraph [0232], lines 3-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the network boundary component is further configured to establish a respective physical boundary for a communication network based on a location of a venue or institution as taught by Hunter  into the node location  system of Mizugaki.   
The network boundary component is further configured to establish a respective physical boundary for a communication network based on a location of a venue or institution can be modify/implemented by combining the network boundary component is further configured to Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the network boundary component configured to establish a physical boundary for a communication network based on a location that will help the communication to be established faster. 
For claim 4, Mizugaki teaches the system, wherein the network boundary component is further configured to establish a temporary network and associated the temporary network with a virtual location associated with a physical location and future event to take place at the physical location (paragraph [0115], lines 1-12).
For claim 5,  Mizugaki discloses all the subject matter of the claimed invention with the exemption of the network boundary component is further configured to establish a new communication network dynamically, responsive to a user request and user definition of a communication boundary as recited in claim 5.
Hunter from the same or analogous art teaches the network boundary component is further configured to establish a new communication network dynamically, responsive to a user request and user definition of a communication boundary (paragraph [0068], lines 1-14 discloses the User manually modify the profile information stored in the central server creating a new communication that was dynamically will allow the communication between merchants or retailers that are recognized by the server).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the network boundary component is further configured to establish a new communication network dynamically, responsive to a user request and user definition of a communication boundary as taught by Hunter  into the node location  system of Mizugaki.   
The network boundary component is further configured to establish a new communication network dynamically, responsive to a user request and user definition of a communication boundary can be modify/implemented by combining the network boundary component is further configured to establish a new communication network dynamically, responsive to a user request and user definition of a communication boundary with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the establishment of 
For claim 6, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network as recited in claim 6.
Hunter from the same or analogous art teaches the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network (paragraph [0341], lines 1-16).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network as taught by Hunter  into the node location  system of Mizugaki.   
The validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network can be modify/implemented by combining the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the use the validation of the users for accessing to the hyper-local communication network that allows promotions to the customer in a determined area. 
For claim 7,  Mizugaki discloses all the subject matter of the claimed invention with the exemption of the communication boundaries include at least one static boundary defining a first hyper-local network and at least one dynamically generated communication boundary defining a second hyper-local network as recited in claim 7.
Hunter from the same or analogous art teaches the communication boundaries include at least one static boundary defining a first hyper-local network and at least one dynamically generated communication boundary defining a second hyper-local network (paragraph [0122], lines 1-16).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communication boundaries include at least one static boundary defining a first hyper-local network and at least one dynamically generated communication boundary defining a second hyper-local network as taught by Hunter  into the node location  system of Mizugaki.   
Hunter  into the node location  system of Mizugaki. As disclosed in Hunter, as disclosed in Hunter, the motivation for the combination would be to use the first local network with a static communication boundary that dynamically generated communication boundary defining a second local network that will help the user to communicate faster and efficiently.
For claim 8, Mizugaki teaches a computer implemented method for managing local communication boundaries and associated networks, the method comprising:
 establishing, by at least one processor, positioning for a communication device associated with a user (see figure 4);  
defining, by the at least one processor, a plurality of communication boundaries having a respective physical location for respective ones of a plurality of communication networks (paragraph [0038], lines 1-5); 
generating, by the at least one processor, an association between a device location and at least a respective one of the plurality of communication boundaries (paragraph [0132], lines 11-18). However, Mizugaki disclose all the subject matter of the claimed invention with the exemption of the permitting, by the at least one processor, access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing, by the at least one processor, access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries as recited in claim 8.
Hunter from the same or analogous art teaches the permitting, by the at least one processor, access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries (paragraph [0005], lines 1-30); and
(paragraph [0078], lines 1-27).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the permitting, by the at least one processor, access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing, by the at least one processor, access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries as taught by Hunter  into the node location  system of Mizugaki.   
The permitting, by the at least one processor, access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing, by the at least one processor, access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries can be modify/implemented by combining the permitting, by the at least one processor, access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing, by the at least one processor, access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the permission of the communication within the communication range that allows the device to communicate in proximity transmitting information becoming the method more efficient and reliable.  
For claim 9, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks as recited in claim 9.
Hunter from the same or analogous art teaches the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks (paragraph [0062], lines 1-23).    Therefore, it would have been Hunter  into the node location  system of Mizugaki.   
The UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks can be modify/implemented by combining the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the use the dynamic communication interface configured to display a user interface on a respective device, dynamically adjusting the communication functions and displays based on permitted access becoming more efficient and reliable for a better communication.
For claim 10,  Mizugaki discloses all the subject matter of the claimed invention with the exemption of the respective physical boundary for a respective communication network based on a location of a venue or institution as recited in claim 10,.
Hunter from the same or analogous art teaches the respective physical boundary for a respective communication network based on a location of a venue or institution (paragraph [0232], lines 3-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the respective physical boundary for a respective communication network based on a location of a venue or institution as taught by Hunter into the node location system of Mizugaki.   
The respective physical boundary for a respective communication network based on a location of a venue or institution can be modify/implemented by combining the respective physical boundary for a respective communication network based on a location of a venue or institution with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the network boundary component configured to establish a physical boundary for a communication network based on a location that will help the communication to be established faster. 
(paragraph [0115], lines 1-12).
For claim 12, Mizugaki discloses all the subject matter of the claimed invention with the exemption of  comprising establishing a new communication network dynamically, responsive to a user request as recited in claim 12.
Hunter  from the same or analogous art teaches the comprises establishing a new communication network dynamically, responsive to a user request (paragraph [0068], lines 1-14 discloses the User manually modify the profile information stored in the central server creating a new communication that was dynamically will allow the communication between merchants or retailers  that are recognized  by the server).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the establishment of a new communication network dynamically, responsive to a user request as taught by Hunter into the node location system of Mizugaki.   
The comprises establishing a new communication network dynamically, responsive to a user request can be modify/implemented by combining the establishment of a  new communication network dynamically, responsive to a user request with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the establishment of a new communication network dynamically responsive to a user request setting communication boundary that will help the communication to be established more efficiently.
For claim 13,  Mizugaki discloses all the subject matter of the claimed invention with the exemption of the method further comprises validating users for access to a respective local communication network as recited in claim 13,.
Hunter from the same or analogous art teaches the method further comprises validating users for access to a respective local communication network (paragraph [0341], lines 1-16).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the method further comprises validating users for access to a respective local communication network as taught by Hunter into the node location system of Mizugaki.   
The method further comprises validating users for access to a respective local communication network can be modify/implemented by combining method further comprises validating users for access to a respective local communication network with the device. This Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the use the validation of the users for accessing to the hyper-local communication network that allows promotions to the customer in a determined area. 
For claim 14, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the first local network with a static communication boundary and at least one dynamically generated communication boundary defining a second local network as recited in claim 14.
Hunter from the same or analogous art teaches the first local network with a static communication boundary and at least one dynamically generated communication boundary defining a second local network (paragraph [0122], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first local network with a static communication boundary and at least one dynamically generated communication boundary defining a second local network as taught by Hunter into the node location system of Mizugaki.   
The first local network with a static communication boundary and at least one dynamically generated communication boundary defining a second local network can be modify/implemented by combining the first local network with a static communication boundary and at least one dynamically generated communication boundary defining a second local network with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the first local network with a static communication boundary that dynamically generated communication boundary defining a second local network that will help the user to communicate faster and efficiently. 
For claim 15, Mizugaki teaches a non-transitory computer readable medium containing instructions that when executed because at least one processor to execute a computer implemented method for managing local communication boundaries and associated networks, the method comprising: 
 Establishing positioning for a communication device associated with a user (paragraph [0033], lines 1-8); 
Defining a plurality of communication boundaries having a respective physical location for respective ones of a plurality of communication networks (paragraph [0038], lines 1-5);
(paragraph [0132], lines 11-18). However, Mizugaki disclose all the subject matter of the claimed invention with the exemption of the permitting access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries as recited in claim 8.
Hunter  from the same or analogous art teaches the  permitting access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries (paragraph [0005], lines 1-30); and preventing access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries (paragraph [0078], lines 1-27). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the permitting access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries as taught by Hunter  into the node location  system of Mizugaki.   
The permitting access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries can be modify/implemented by combining the permitting access to a localize communication network responsive to a determining a communication device is within or proximate to the respective one of the plurality of communication boundaries; and preventing access to the local communication network responsive to determining the communication device is outside of or not proximate to the respective one of the plurality of communication boundaries with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the permission of the 
For claim 16, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks as recited in claim 16.
Hunter from the same or analogous art teaches the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks (paragraph [0062], lines 1-23).    Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks as taught by Hunter  into the node location  system of Mizugaki.   
The UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks can be modify/implemented by combining the UI is configured to dynamically adjust communication functions and displays based on permitted access to respective ones of the hyper-local communication networks with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the use the dynamic communication interface configured to display a user interface on a respective device, dynamically adjusting the communication functions and displays based on permitted access becoming more efficient and reliable for a better communication.
For claim 17, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the respective physical boundary for a respective communication network based on a location of a venue or institution as recited in claim 17.
Hunter from the same or analogous art teaches the respective physical boundary for a respective communication network based on a location of a venue or institution (paragraph [0232], lines 3-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the respective physical boundary for a respective communication network based on a location of a venue or institution as taught by Hunter into the node location system of Mizugaki.   
Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the network boundary component configured to establish a physical boundary for a communication network based on a location that will help the communication to be established faster.  For claim 18, Mizugaki teaches the medium, the method further comprises establishing a temporary network and associated the temporary network with a virtual location and future event (paragraph [0115], lines 1-12).
For claim 18, Mizugaki teaches the medium, wherein the method further comprises establishing a temporary network and associated the temporary network with a virtual location and future event. (paragraph [0115], lines 1-12).
 For claim 19, Mizugaki discloses all the subject matter of the claimed invention with the exemption of the establishment of a new communication network dynamically, responsive to a user request as recited in claim 19.
Hunter  from the same or analogous art teaches the comprises establishing a new communication network dynamically, responsive to a user request (paragraph [0068], lines 1-14 discloses the User manually modify the profile information stored in the central server creating a new communication that was dynamically will allow the communication between merchants or retailers  that are recognized  by the server).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the establishment of a new communication network dynamically, responsive to a user request as taught by Hunter into the node location system of Mizugaki.   
The comprises establishing a new communication network dynamically, responsive to a user request can be modify/implemented by combining the establishment of a new communication network dynamically, responsive to a user request with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the establishment of a new communication network dynamically responsive to a user request setting communication boundary that will help the communication to be established more efficiently. 

Hunter from the same or analogous art teaches the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network (paragraph [0341], lines 1-16).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network as taught by Hunter  into the node location  system of Mizugaki.   
The validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network can be modify/implemented by combining the validation component, executed by the at least one processor, configured to validate users for access to the hyper-local communication network with the device. This process is implemented as a hardware solution or as firmware solutions of Hunter into the node location system of Mizugaki. As disclosed in Hunter, the motivation for the combination would be to use the use the validation of the users for accessing to the hyper-local communication network that allows promotions to the customer in a determined area. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20200163157-A1
Sawarkar; Sarthak S.
US-20110022711-A1
Cohn; Daniel T.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642